United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  August 28, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 06-40047
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

PABLO DE LEON-GONZALEZ,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 1:05-CR-570
                       --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Pablo De Leon-Gonzalez appeals his guilty-plea conviction

and 78-month sentence for illegally reentering the United States

after having been deported subsequent to an aggravated felony

conviction.    De Leon-Gonzalez challenges the constitutionality of

8 U.S.C. § 1326(b).   De Leon-Gonzalez’s constitutional challenge

is foreclosed by Almendarez-Torres v. United States, 523 U.S.

224, 235 (1998).   Although De Leon-Gonzalez contends that

Almendarez-Torres was incorrectly decided and that a majority of

the Supreme Court would overrule Almendarez-Torres in light of

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-40047
                                -2-

Apprendi v. New Jersey, 530 U.S. 466 (2000), we have repeatedly

rejected such arguments on the basis that Almendarez-Torres

remains binding.   See United States v. Garza-Lopez, 410 F.3d 268,

276 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005).   De Leon-

Gonzalez properly concedes that his argument is foreclosed in

light of Almendarez-Torres and circuit precedent, but he raises

it here to preserve it for further review.

     De Leon-Gonzalez argues that the district court erred by

ordering him to cooperate in the collection of a DNA sample as a

condition of his supervised release.   Such a claim is not ripe

for review on direct appeal.    See United States v. Riascos-Cuenu,

428 F.3d 1100, 1101-02 (5th Cir. 2005), petition for cert. filed

(Jan. 9, 2006) (No. 05-8662).   Accordingly, this claim is

dismissed.   See id. at 1102.

     JUDGMENT AFFIRMED; APPEAL DISMISSED IN PART.